department of the treasury internal_revenue_service washington d c me pee sn ef hh tax_exempt_and_government_entities_division index no legend decodent occ cece ceecccccccceccceccccuuecsceuseueuacceuaeceeeseesess dear this is in response to a request for a ruling made by letter dated date as supplemented by correspondence dated date which was submitted on your behalf by your authorized representative your request concerns the tax consequences of a proposed rollover from tax_sheltered_annuities described in sec_403 of the internal_revenue_code code to an individual_retirement_account ira following the death of the decedent you are the son of the decedent and executor of decedent’s estate estate decedent was born on date and died on date decedent was survived by individual a the decedent’s spouse at the time of decedent’s death decedent was the owner of three custodian f b annuities tsas valued at sum b decedent designated his estate as the beneficiary of each tsa the decedent had not begun to take distributions from his tsas at the time of his death and had not yet reached his required_beginning_date under code sec_403 and sec_401 a prior to his death the decedent executed a last will and testament will and named individual a as the sole residuary beneficiary of his estate decedent also established trust g which under the terms of his will is to be funded by an amount equal to the largest amount that can pass free of federal estate_tax by reason of the unified_credit allowable to his estate but no other credit and after taking into account certain taxable_gifts certain other_property passing under other provisions of the will or outside the will which is included in decedent’s gross_estate and does not qualify for the marital_deduction and charges that are not allowed as a deduction_for_estate_tax purposes at the time of decedent’s death the federal unified_credit exemption was equivalent to dollar_figure and no previous taxable_gifts had been made by the decedent which would reduce the amount of the credit trust g provides for discretionary distributions of income and principal to individual a and decedent’s issue you as executor will fully fund trust g with the tsas up to the unified_credit exemption the base_amount and allocate the remaining amount sum c the rollover amount to individual a as residual beneficiary individual a will have the rollover amount contributed to an ira set up and maintained in individual a’s name pursuant to a direct_rollover based on the above facts and representations you request the following rulings that individual a be treated as the payee or distributee of the rollover amount that individual a as the surviving_spouse and sole residuary beneficiary of the estate be treated as receiving the rollover amount directly from the decedent and not from the estate that pursuant to code sec_403 the transfer of the rollover amount into an ira owned and maintained by individual a will qualify as a tax deferred rollover transaction that individual a will not be required to include in gross_income for federal_income_tax purposes any portion of the rollover amount when distributed from the three tsas which is paid to an ira owned and maintained by individual a with respect to the four ruling requests code sec_403 provides that if any potion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution and the employee transfers any portion of the distribution to an ira then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed code sec_403 provides that rules similar to the rules of paragraph through of sec_402 shall apply for purposes of sec_403 code sec_402 provides that in the case of an eligible_rollover_distribution the maximum amount transferred to which paragraph applies which provides the exclusion from income with respect to an eligible_rollover_distribution to an eligible_retirement_plan shall not exceed the portion of the distribution that would be includible in gross_income determined without regard to paragraph code sec_402 provides that paragraph does not apply to a transfer made after the following the date of receipt code sec_402 defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 code sec_402 defines an eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that the term doesn’t include any distribution which is one of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or joint lives or join life expectancies of the employee and the employee’s spouse or for a specified period of ten years or more any distribution to the extent such distribution is a required_minimum_distribution under sec_401 and any hardship_distribution sec_1_402_c_-2 q a a of the federal_income_tax regulations the regulations provides that if any distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee code sec_403 provides that sec_403 does not apply to an annuity_contract unless it satisfies the requirements of sec_401 code sec_401 imposes a requirement that a qualified_plan provide employees with the opportunity to make a direct_rollover in the form of a trustee to trustee transfer of an eligible_rollover_distribution to an eligible_retirement_plan generally if a decedent' sec_403 proceeds pass through a third party ie a_trust or an estate and then are distributed to the decedent’s surviving_spouse the spouse would be treated as acquiring them from the third party and not from the decedent thus generally the surviving_spouse would not be eligible to roll over such plan proceeds into his or her own ira under sec_1_402_c_-2 of the regulations however if the executor of the estate which distributes the b proceeds to a surviving_spouse has no discretion with respect to payment of the proceeds to the surviving_spouse then the surviving_spouse for purposes of code sec_403 and sec_402 is treated as having acquired the plan proceeds from the decedent and not from the estate in this case the executor has discretion to allocate assets to trust g and thus we will assume for purposes of this ruling_request that the tsas will be used to fund trust g up to the unified_credit of dollar_figure the executor has no discretion in paying the balance of the tsas sum c to individual a since individual‘a is the sole residuary beneficiary of the estate thus we conclude with respect to your first and second ruling requests that individual a will be treated as the payee or distributee of the rollover amount and as receiving such amount directly from the decedent and not the decedent's_estate regarding ruling requests and because the rollover amounts or a portion thereof will be transferred pursuant to a direct_rollover from the decedent’ sec_403 annuities to an ira owned by the surviving_spouse the amount transferred will qualify as a tax-deferred rollover and will not be includible in individual a’s gross_income for federal_income_tax purposes for the year of distribution and rollover this ruling assumes that the tsas qualify as annuities described under code sec_403 and that individual a’s ira will satisfy the requirements of sec_408 at all relevant times this ruling is directed solely to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative should you have any questions or concerns please contact sincerely yours - andrew e employee rman manager s technical branch enclosures deleted copy of ruling notice cc
